By the Court.

It is moved, on behalf of the appellee, in this case, to dismiss the appeal ; and the question to be decided, is, whether the appeal can, under the circumstances, be sustained ?
The statute of July 2, 1822, regulating the settlement and distribution of insolvent estates, section 4, provides that the commissioners shall take no cognizance of any claim or demand in favor of the executor or administrator, against the estate, but in all such cases, in the citation to the heirs and creditors, to hear the account of the executor or administrator, notice shall be particularly given of such claim or demand ; and if, at the time of rendering the account, no heir, or creditor, shall appear, to contest the claim, the Judge of Probate may examine the same, and allow such sum as to him appears legal ; or the Judge may, and, if any heir or creditor appear to contest the claim, he shall, unless the parties agree in *44writing to have him decide upon it, refer the same ro one or more referees, whose report, when accepted by the Judge, shall be final in the case.
Now, in this case, the executor gave notice, to the heirs and creditors, that his claim was to be presented, and, no one appearing to object, it was allowed. Is the decree, allowing the claim,, conclusive f It is certainly not made so by any express provision in the statute. And, upon adverting to the statute of July 2, 1822, au-thorising and regulating appeals from the decisions of a Judge of Probate, we find it enacted, in the broadest terms, that “ any person or party aggrieved by any decree, sentence, appointment, order, grant or denial, of any Judge of Probate, &c. may appeal therefrom.” The decree, from which this appeal has been taken, is within the words, and we see nothing that leads us to doubt, that it is within the true intent and meaning of this provision in the statute.
We are of opinion that there is no legal ground, on which we can refuse to sustain this appeal, and the motion, to dismiss it, is overruled.